Name: Commission Regulation (EEC) No 2135/86 of 8 July 1986 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 187/26 Official Journal of the European Communities 9 . 7. 86 COMMISSION REGULATION (EEC) No 2135/86 of 8 July 1986 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 7 (5) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat ( 3), as last amended by Regulation (EEC) No 1580/86 (4), lays down more restrictive norms for the standard quality of the cereals in question ; whereas the minimum qualities required for intervention are also altered ; whereas this should lead to changes in the price increases and reduc ­ tions, notably for common wheat ; Whereas Regulation (EEC) No 2727/75 also provides for support for the production of common wheat of superior breadmaking quality and the production of breadmaking rye by means of a special price increase ; whereas the specific quality standards which must be met by the rele ­ vant cereals if they are to qualify for the special price increase should be laid down ; Whereas for the 1986/87 marketing year, special arrange ­ ments may be applied to cereals with regard to their maximum moisture content ; whereas the scale of price increases should, accordingly, be altered for this marke ­ ting year ; Whereas Regulation (EEC) No 1 570/77 (*), as last amended by Regulation (EEC) No 2160/84 (*), should be amended accordingly ; Whereas the Management Committee for Cereals has not delivered an opinion within the period set by its chairman, 1 . Article 2 is replaced by the following : 'Article 2 The price increases or reductions by which the inter ­ vention price is increaed or decreased shall be calcu ­ lated by applying the percentages provided for in Articles 3 , 4, 4a and 6 to the said price valid at the beginning of the marketing year.' 2. The following subparagraph is added to Article 3 ( 1 ) : 'However, the price increases to be applied for the 1986/87 marketing year shall be those listed in Table II of Annex I.' 3 . At the end of Article 3 (2) 'Table II ' is replaced by Table III '. 4 . The following Article 4a is added : 'Article 4a 1 . A reduction of 5 % shall be applied to the inter ­ vention price, valid at the beginning of the marketing year, for common wheat which does not meet the necessary technical and physical requirements as regards quality. Common wheat shall be deemed to meet the necessary technical and physical requirements if the dough obtained from the wheat does not stick during the mechanical kneading process and if it has the follo ­ wing properties :  Zeleny index of at least 20,  Hagberg falling number of at least 220 , including the preparation (agitation) time of 60 seconds,  it contains at least 90 % of common wheat of unimparied quality,  the percentage of miscellaneous impurities (Schwarzbesatz) does not exceed 3 %, of which at the most 0,05 % are damaged by spontaneous heating and excessive drying, 0,05 % ergot and 0,10 % harmful weed seeds,  the percentage of grains damaged by heat during drying operations does not exceed 0,50 % . 2 . Where the protein content of common wheat having the characteristics set out in the second subparagraph of paragraph 1 is less than 11,5 % , the reductions to be applied shall be those listed in Table IV of Annex I. These reductions shall be applied to the intervention price valid at the beginning of the marketing year. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1570/77 is hereby amended as follows : (') uj No L 281 , l . n . iy / i , p. i . (2) OJ No L 139 , 26 . 5 . 1986, p. 29 . (3) OJ No L 281 , 1 . 11 . 1975, p. 22. (4) OJ No L 139 , 23 . 5 . 1986, p. 34 . Is) OJ No L 174, 14 . 7. 1977, p. 18 . (6) OJ No L 197, 27 . 7 . 1984, p. 21 . 9 . 7 . 86 Official Journal of the European Communities No L 187/27 3 . The costs relating to the amylasic activity test (Hagberg), the Zeleny test and the tests for mechanical kneading and protein content shall be borne by the offerer. In the event of a dispute, the intervention agency shall submit the wheat in question to further tests , the cost of which shall be borne by the losing party.' 5 . Article 5 is replaced by the following : 'Article 5 Subject to the provisions of Article 3 (3), the price increases and reductions referred to in Article 3, 4 and 4a shall be applied jointly.' 6 . In Article 6, paragraph 1 is replaced by the following : ' 1 . At the time of intervention, the intervention agencies shall apply the special price increase provided for in Article 3 of Regulation (EEC) No 2727/75 in respect of rye where :  the percentage of sprouted grains does not exceed 2,5 %,  the percentage of broken grains does not exceed 5 % and the percentage of grain impurities does not exceed 3 % ,  the percentage of grain spoilt by spontaneous heating and excessive drying does not exceed 0,05 %,  the percentage of grain heated during drying does not exceed 0,50 % ,  the viscosity of an aqueous suspension of a full milling (including the germ) is not less than 200 units as recorded on a Brabender amylogram at a temperature of at least 63 °C at the highest point of the curve .' 7 . The following Article 6a is added : 'Article 6a 1 . Irrespective of the provisions of Articles 3 and 4, the intervention agencies shall , at the time of interven ­ tion, apply the special price increase provided for in Article 3 of Regulation (EEC) No 2727/75 in respect of common wheat of breadmaking quality where the dough obtained from the wheat does not stick during mechanical kneading and where such wheat has the following technical and physical properties :  protein content (N x 5,7), in terms of dry matter, of not less than 14 % ,  Zeleny index of at least 35,  Hagberg falling number of at least 240 , including the preparation (agitation) time of 60 seconds,  the physical properties set out in the third, fourth , fifth and sixth indents of Article 4a ( 1 ), 2. The costs relating to the mechanical kneading test, the protein content test and the Zeleny and the amylasic activity (Hagberg) tests shall be borne by the offerer. 3 . In the event of a dispute, the intervention agency shall submit the wheat in question to further tests , the cost of which shall be borne by the losing party.' 8 . Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 187/28 Official Journal of the European Communities 9. 7 . 86 ANNEX 'ANNEX I TABLE I Price increases calculated as a percentage of the prices referred to in Article 2 of this Regulation in respect of cereals where moisture content differs from the moisture content of the standard quality Moisture content Percentage 13,4 0,1 13,3 0,2 13,2 0,3 13,1 0,4 13,0 0,5 12,9 0,6 12,8 0,7 12,7 0,8 12,6 0,9 12,5 1,0 12,4 1,1 12,3 1,2 12,2 1,3 12,1 1,4 12,0 1,5 11,9 1,6 11,8 1,7 11,7 1,8 11,6 1,9 11,5 2,0 11,4 2,1 11,3 2,2 11,2 2,3 11,1 2,4 11,0 2,5 10,9 2,6 10,8 2,7 10,7 2,8 10,6 2,9 10,5 3,0 10,4 3,1 10,3 3,2 10,2 3,3 10,1 3,4 10,0 3,5 9 . 7. 86 Official Journal of the European Communities No L 187/29 TABLE II Price increases calculated as a percentage of the prices referred to in Article 2 of this Regulation in respect of cereals where moisture content differs from the moisture content of the standard quality 1986/87) Moisture content Percentage 13,9 0,1 13,8 0,2 13,7 0,3 13,6 0,4 13,5 0,5 13,4 0,6 13,3 0,7 13,2 0,8 13,1 0,9 13,0 1,0 12,9 1,1 12,8 1,2 12,7 1,3 12,6 1,4 12,5 1,5 12,4 1,6 12,3 1,7 12,2 1,8 12,1 1,9 12,0 2,0 11,9 2,1 11,8 2,2 11,7 2,3 11,6 2,4 11,5 2,5 11,4 2,6 11,3 2,7 11,2 2,8 11,1 2,9 11,0 3,0 10,9 3,1 10,8 3,2 10,7 3,3 10,6 3,4 10,5 3,5 10,4 3,6 10,3 3,7 1Q,2 3,8 10,1 3,9 10,0 4,0 No L 187/30 Official Journal of the European Communities 9. 7. 86 TABLE III Price increases and reductions calculated as a percentage of the prices referred to in Article 2 of this Regulation in respect of cereals whose specific weight differs from the specific weight of die standard quality Common wheat Durum wheat Kilograms per hectolitre % Kilograms per hectolitre % Price increases more than 79,0  80,0 more than 80,0  81,0 more than 81,0  82,0 more than 82,0 0,3 0,6 0,9 1,1 Price reductions Price reductions Less than 76  75 Less than 75  74 Less than 74  73 Less than 73  72 0,5 1,0 1,5 2,0 Less than 77,0  76,0 0,75 Rye Barley Kilograms per hectolitre % Kilograms per hectolitre % Price reductions Price reductions Less than 70,0  69,0 Less than 69,0  68,0 0,5 1,0 Less than 64,0  63,0 (') 1,0 (') Where the provisions of Article 112 of the Act of Accession of Spain and Portugal apply, the following price reduction shall apply to barley harvested in Spain : (a) for the period from 1 March 1986 to the end of the 1986/87 marketing year :  less than 63 kg/hi  62 kg/hi : 2 % ;  less than 62 kg/hi  61 kg/hi : 3 % ;  less than 61 kg/hi  60 kg/hi : 4 % ; (b)-for the 1987/88 marketing year :  less than 63 kg/hi  62 kg/hi : 2 % ;  less than 62 kg/hi  61 kg/hi : 3 % ; (c) for the 1988/89 marketing year : less than 63 kg/hi  62 kg/hi : 2 % . TABLE IV Price reductions referred to in Article 4a (2) of this Regulation Protein content (N x 5,7) Price reduction as a percentage Less than 11,5  1 1 ,0 1,0 Less than 11,0  10,5 2,0 Less than 10,5  10,0 3,0 Less than 10,0  9,5 4,0 Less than 9,5 5,0 '